Citation Nr: 1102773	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for non-ischemic heart 
disease, including as secondary to herbicide exposure.

2.  Entitlement to service connection for a respiratory 
disability, to include pneumonia.

3.  Entitlement to service connection for bilateral knee 
arthritis.

4.  Entitlement to service connection for right hip arthritis.

5.  Entitlement to service connection for left hip arthritis.

6.  Entitlement to service connection for bilateral shoulder 
arthritis.

7.  Entitlement to service connection for lumbosacral spine 
arthritis.

8.  Entitlement to service connection for residuals of injuries 
to the bilateral legs.

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  A videoconference Board hearing was held at 
the RO in February 2010 before the undersigned Acting Veterans 
Law Judge and a copy of the hearing transcript has been added to 
the record.


FINDINGS OF FACT

1.  The Veteran's service treatment records show that he served 
in the Republic of Vietnam; thus, his in-service herbicide 
exposure is presumed.

2.  The competent evidence shows that the Veteran's non-ischemic 
heart disease, which first manifested several decades after his 
service separation, is not related to active service, nor his 
presumed in-service herbicide exposure.

3.  The competent evidence shows that the Veteran's current 
bilateral knee arthritis is not related to active service.

4.  The competent evidence shows that the Veteran's current right 
hip arthritis is not related to active service.

5.  The competent evidence shows that the Veteran does not 
experience any current respiratory disability to include 
pneumonia, left hip arthritis, bilateral shoulder arthritis, or 
residuals of injuries to the bilateral legs which could be 
attributed to active service.

6.  The competent evidence shows that the Veteran's current 
lumbosacral spine arthritis is not related to active service.

7.  Service connection is not in effect for any disabilities.


CONCLUSIONS OF LAW

1.  Non-ischemic heart disease was not incurred in active service 
nor is it related to presumed herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  A respiratory disability, to include pneumonia, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Bilateral knee arthritis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010). 

4.  Right hip arthritis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).

5.  Left hip arthritis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).

6.  Bilateral shoulder arthritis was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

7.  Lumbosacral spine arthritis was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

8.  Residuals of injuries to the bilateral legs were not incurred 
in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

9.  Because service connection is not in effect for any 
disabilities, the Veteran's TDIU claim must be denied as a matter 
of law.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in July 2007, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claims, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence stands 
against granting service connection for any of the disabilities 
currently on appeal.  Because service connection is not in effect 
for any disabilities, the evidence also does not allow granting a 
TDIU.  As the Veteran was fully informed of the evidence needed 
to substantiate his claims, any failure to develop these claims 
under the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the July 2007 VCAA notice letter, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided in July 2007 prior to 
the currently appealed rating decision issued in November 2007.  
Because all of the appellant's claims are being denied in this 
decision, any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no competent evidence, other than the Veteran's 
statements, which indicates that any of the claimed disabilities 
currently on appeal may be associated with service.  The Veteran 
is not competent to testify as to etiology of any of these 
disabilities as they require medical expertise to diagnose.  
Thus, the Board finds that examinations are not required even 
under the low threshold of McLendon.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred his current non-ischemic 
heart disease during active service.  He alternatively contends 
that his in-service herbicide exposure while on active service in 
the Republic of Vietnam caused or aggravated his current non-
ischemic heart disease.  He also contends that he incurred 
arthritis of the bilateral knees, bilateral hips, bilateral 
shoulders, and lumbosacral spine during active service as a 
result of multiple in-service parachute jumps.  He contends 
further that he incurred current residuals of injuries to his 
bilateral legs during service.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  Ischemic heart disease is among the diseases 
listed in § 3.309 for which presumptive service connection is 
available based on in-service herbicide exposure.  See 75 Fed. 
Reg. 53,202 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309(e)).  The 
Board notes that, on October 29, 2010, the Secretary issued a 
memorandum lifting the stay of appeals affected by the new 
herbicide-related presumptions, including the presumption 
available for ischemic heart disease, effective October 30, 2010.

The Secretary of Veterans Affairs also has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for non-ischemic heart 
disease, including as secondary to herbicide exposure.  The Board 
acknowledges initially that the Veteran's service treatment 
records and service personnel records (in this case, his DD 
Form 214) show that he had active service in the Republic of 
Vietnam.  His service treatment records show that he received a 
"Malaria Debriefing" after his departure from Vietnam 
concerning anti-malarial medication he was required to take based 
on his potential exposure to malaria while in Vietnam.  His DD 
Form 214 shows that he had Vietnam service from March 1970 to 
June 1971 and his medals included the Vietnam Campaign Medal w/60 
Device and the Vietnam Service Medal.  Given the foregoing, the 
Board finds that the circumstances of the Veteran's active 
service included in-country duty in Vietnam.  Because the Veteran 
had in-country duty in Vietnam, his active service meets the 
regulatory definition of Vietnam service found in 38 C.F.R. 
§ 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  
See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 
129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory 
interpretation of "service in Vietnam" as requiring in-country 
duty or visitation in Vietnam).  Because the Veteran had active 
service in Vietnam, his in-service herbicide exposure is 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran's in-service herbicide exposure is presumed 
based on his active service in Vietnam, and although VA recently 
amended § 3.309(e) to include ischemic heart disease among those 
diseases for which service connection is available on a 
presumptive basis due to in-service herbicide exposure, the 
Veteran's currently diagnosed non-ischemic heart disease is not 
included under the revised § 3.309(e).  The Board notes that the 
revised § 3.309(e) defines ischemic heart disease as including, 
but not limited to, acute, subacute, and old myocardial 
infarction, atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery, and stable, unstable and Prinzmetal's angina.  
The revised § 3.309(e) also adds a new Note 3 which reads as 
follows:  "For purposes of this section, the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease."  See 75 Fed. Reg. 53,202 (Aug. 31, 2010) 
codified at 38 C.F.R. § 3.309(e), Note 3 (2010) (emphasis added).  
The Board observes that the competent evidence does not indicate 
that the Veteran has been diagnosed as having ischemic heart 
disease.  Nor does the evidence show that he has been diagnosed 
as having a condition listed in the regulatory definition of 
ischemic heart disease found in the revised § 3.309(e).  Id.  The 
Veteran himself testified in February 2010 that he only had been 
diagnosed as having non-ischemic heart disease.  His post-service 
medical records, including VA treatment records, confirm this 
diagnosis.  The Veteran also has not identified or submitted any 
competent evidence, to include a medical nexus, which shows that 
he has been diagnosed as having ischemic heart disease or any 
other condition "within the generally accepted medical 
definition of Ischemic heart disease" which could be attributed 
to active service based on his presumed in-service herbicide 
exposure.  Id.  Thus, although the Veteran presumably was exposed 
to herbicides during active service in Vietnam, the Board finds 
that service connection for non-ischemic heart disease is not 
warranted on a presumptive service connection basis.

The Veteran also is not entitled to service connection for non-
ischemic heart disease on a direct service connection basis.  The 
Veteran's service treatment records show no complaints of or 
treatment for non-ischemic heart disease at any time during 
active service.  The Veteran's heart also was normal clinically 
at his enlistment and separation physical examinations.  The 
competent evidence shows that, after his service separation in 
June 1971, the Veteran first was seen for treatment of heart 
problems on a VA cardiology consult obtained in May 2007, or 
almost 36 years later, when he was hospitalized at a VA Medical 
Center for treatment of community-acquired pneumonia.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). The Veteran's 
post-service VA outpatient treatment records show that his heart 
problems have been attributed to alcohol abuse.  Although he was 
hospitalized twice briefly in May 2007 at a VA Medical Center for 
treatment of pneumonia, he did not report any relevant in-service 
medical history at either of his hospitalizations.  For example, 
on cardiology consult obtained while the Veteran was hospitalized 
in May 2007, the VA cardiologist stated that, in terms of the 
Veteran's severe left ventricle dysfunction and dilated 
cardiomyopathy, the most likely etiology was his chronic alcohol 
abuse leading to orthopnea which was quite specific for 
congestive heart failure.  The Veteran had reported a significant 
history of drinking 1 pint of whiskey for the previous 5 years 
and quitting only 3 weeks earlier.  He also reported a history of 
intermittent but heavy alcohol use since his teenage years.

On VA outpatient treatment in June 2007, the Veteran complained 
of palpitations and lightheadedness.  He reported experiencing 
decreased dizziness and fatigue and denied any chest pain, 
paroxysmal nocturnal dyspnea, or edema.  It was noted that a 
myocardial perfusion study in May 2007 had demonstrated no 
ischemia or infarction with a left ventricular ejection fraction 
of 25 percent.  The Veteran's history of heavy alcohol abuse was 
noted.  The VA examiner stated that this heavy alcohol abuse was 
the probable cause of the Veteran's cardiomyopathy.  A Holter 
monitor had shown intermittent rapid atrial fibrillation.  
Physical examination showed a regular heart rate and rhythm with 
no murmurs or gallops.  The assessment was non-ischemic 
cardiomyopathy probably due to alcohol abuse.  This assessment 
was unchanged following subsequent VA outpatient treatment in 
October 2007 and in January, March, and June 2008.

The Veteran asserted in a December 2007 statement that, in fact, 
his VA physicians had informed him that his heart problems were 
not due to his alcoholism.  He asserted that they had informed 
him instead that his heart problems were due to or the result of 
his in-service herbicide exposure.

The Veteran testified at his February 2010 videoconference Board 
hearing that he had been diagnosed as having congestive heart 
failure and had been hospitalized for 3 weeks for treatment of 
this disability.  He also testified that he had not been 
diagnosed as having ischemic heart disease.  

Following his Board hearing, the Veteran submitted treatise 
evidence in support of his service connection claim for non-
ischemic heart disease.  The Board observes that a medical 
article or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see 
also Sacks v. West, 11 Vet. App. 314 (1998).  The medical article 
submitted by the Veteran in this case was not accompanied by the 
opinion of any medical expert linking his non-ischemic heart 
disease to active service. Thus, the medical article submitted by 
the Veteran is insufficient to establish the medical nexus 
opinion required for causation.  See Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board acknowledges the Veteran's continuing complaints of 
heart problems.  None of the post-service VA treating physicians 
who have seen him for complaints of heart problems have related 
his current non-ischemic heart disease to active service or any 
incident of service, however.  Instead, the Veteran's post-
service medical records clearly show that his non-ischemic heart 
disease has been attributed to his significant post-service 
alcohol abuse.  The Veteran also has not identified or submitted 
any competent evidence, to include a medical nexus, which relates 
his current non-ischemic heart disease to active service.  Thus, 
the Board finds that service connection for non-ischemic heart 
disease also is not warranted on a direct service connection 
basis.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
respiratory disability, to include pneumonia.  The Veteran has 
contended that, although he experienced multiple respiratory 
problems during active service, he never sought medical attention 
for any of these complaints.  His service treatment records 
confirm that there were no complaints of or treatment for a 
respiratory disability, to include pneumonia, at any time during 
his active service.  The Veteran's lungs also were normal 
clinically at both his enlistment and separation physical 
examinations.  Following service separation in July 1971, as 
noted above, the Veteran first complained of respiratory problems 
when he was hospitalized briefly on 2 occasions at a VA Medical 
Center in May 2007, or almost 36 years later, for treatment of 
community-acquired pneumonia.  See Maxson, 230 F.3d at 1333.

The post-service medical evidence shows that, although the 
Veteran has been treated for a respiratory disability, to include 
pneumonia, since being hospitalized in May 2007, none of his 
post-service VA treating physicians have related a respiratory 
disability, to include pneumonia, to active service.  On 
admission at his first brief hospital stay on May 4, 2007, the 
Veteran complained of persistent cough which had existed since 
January 2007 with worsening body aches and fatigue for 4 days 
prior to admission.  He reported that he had suffered from a 
sinus condition accompanied by a cough since January 2007 and 
this had progressed to a sinus infection with sore throat 10 days 
prior to admission for which he had not been treated.  He stated 
that he could not walk more than 100 feet without having to stop 
to catch his breath.  He began coughing up green sputum 4 days 
earlier but his sputum had been yellow with bloody streaks on the 
day of his admission.  He had experienced trouble sleeping while 
lying down, specifically on the left side, and had tried to sleep 
in a seated position.  Physical examination showed he coughed 
throughout the entire exam and the cough was worse in the supine 
position.  There was good air exchange in the upper lung fields 
bilaterally, faint wheezing at the left base, and no egophany or 
tactile fremitus.  The Veteran's sternum and anterior lower ribs 
were moderately tender to palpation.  Chest x-ray showed a 
10 centimeter density adjacent to the left hilum which might be a 
malignant neoplasm or pneumonia and linear densities in the right 
lung of unknown significance.  The assessment included community-
acquired pneumonia.

On his second admission to a VA Medical Center on May 10, 2007, 
it was noted that the Veteran had returned for a second 
hospitalization for a pulmonary process.  He reported that, since 
his previous discharge, he had felt much improved with continued 
dyspnea on exertion.  Although he felt improved symptomatically, 
he continued to be weak and fatigued.  Physical examination of 
the lungs showed decreased breath sounds bilaterally, no 
crackles, dullness to percussion at the right base, and coarse 
breath sounds throughout.  Physical examination of the chest 
showed no reproducible pain or discomfort.  Chest x-ray showed 
bilateral infiltrates, more full than previous chest x-ray, and a 
large pericardial effusion with constrictive findings on 
computerized tomography (CT) scan.  The VA examiner stated that 
it was unclear why the Veteran had worsening hypoxia and 
worsening radiographic findings.

On VA outpatient bronchoscopy on May 15, 2007, it was noted that 
the Veteran's vocal cords were normal.  The posterior aspect of 
the Veteran's throat was cobblestoned consistent with aspiration.  
The trachea was slightly deviated to the right and saber sheath 
shaped.  There were no significant endobronchial lesions in 
either of the lungs.

On VA outpatient treatment on May 31, 2007, the Veteran stated 
that, overall, he had been doing well at home since his hospital 
discharge.  He reported continued orthopnea and paroxysmal 
nocturnal dyspnea while lying down which was limiting his sleep 
significantly.  Otherwise, he reported no significant cough 
except in the morning.  He also was walking up to a mile a few 
times per week.  Physical examination of the chest showed 
crackles in the bilateral lung bases.  The assessment included 
recent pneumonia which appeared resolved.  

In a December 2007 statement, the Veteran contended that he had 
experienced pneumonia "no less than 20 times" since active 
service and he had "endured bronchial infections nearly every 
spring since 1975."  The Veteran also testified at his February 
2010 Board hearing that he had experienced pneumonia every  3 or 
4 years since active service.  

The Board acknowledges the Veteran's continuing complaints of 
pneumonia since active service.  The Board also acknowledges 
that, in May 2007, the Veteran was hospitalized briefly on 
2 occasions at a VA Medical Center for treatment of community-
acquired pneumonia.  At that time, the Veteran did not report any 
relevant in-service medical history of respiratory problems.  Nor 
did the VA examiners who treated him during his hospitalizations 
relate his pneumonia to active service or any incident of 
service.  It appears that, following these hospitalizations, the 
Veteran's post-service community-acquired pneumonia resolved.  
There is no indication in the Veteran's post-service VA treatment 
records dated subsequent to May 2007 that his pneumonia had 
reoccurred.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service 
connection is not warranted in the absence of proof of current 
disability.  The Veteran also has not identified or submitted any 
competent evidence, to include a medical nexus, which indicates 
that his respiratory disability, to include pneumonia, is related 
to active service or that he experiences any current respiratory 
disability which could be attributed to service.  Absent such 
evidence, the Board finds that service connection for a 
respiratory disability, to include pneumonia, is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for bilateral 
knee arthritis.  The Veteran has contended that, although he 
injured both of his knees as a result of multiple parachute jumps 
completed during active service, he did not seek medical 
treatment for these problems during service and chose to live 
with the pain.  His service treatment records confirm that he was 
neither diagnosed as having bilateral knee arthritis nor 
treatment for this complaint at any time during service.  His 
enlistment and separation physical examinations show that his 
knees were normal clinically at his entry on to and separation 
from active service as well.  There also is no indication that 
the Veteran was diagnosed as having bilateral knee arthritis 
during active service or within the first post-service year 
(i.e., by June 1972) such that service connection for bilateral 
knee arthritis is warranted on a presumptive service connection 
basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, showing that he was diagnosed as 
having bilateral knee arthritis during active service or within 
the first post-service year.  Thus, the Board finds that service 
connection for bilateral knee arthritis is not warranted on a 
presumptive service connection basis.

The Veteran also is not entitled to service connection for 
bilateral knee arthritis on a direct service connection basis.  
As noted, the Veteran's service treatment records are completely 
silent for any complaints of or treatment for bilateral knee 
arthritis at any time during active service.  The Veteran's 
service personnel records (in this case, his DD Form 214) show 
that he was awarded the Parachutist Badge during active service, 
although his military occupational specialty (MOS) was military 
policeman.  Following service separation in June 1971, it appears 
that the Veteran first was treated for bilateral knee complaints 
in September 2004, or more than 33 years later, when VA x-rays of 
the knees showed a previous right anterior cruciate ligament 
(ACL) repair and severe bilateral degenerative joint disease, 
right knee greater than left knee.  See Maxson, 230 F.3d at 1333.  
On VA outpatient treatment in October 2004, the Veteran 
complained of bilateral chronic knee pain, right greater than 
left.  He reported that his pain was diffuse on the right knee 
and he experienced swelling in the summer.  His knee pain also 
was worse after long walking and standing on cement floors.  He 
denied any locking, catching, or buckling.  His history included 
right knee ACL reconstruction in 1992 by a private physician.  
Physical examination of the right knee showed tenderness to 
palpation in the medial joint line and at the iliotibial band 
insertion, no effusion, a lack of 8 degrees of full extension, 
full flexion, patella crepitus, pain with manipulation of the 
patella, a stable knee, and slight anterior laxity with good end 
point.  Physical examination of the left knee showed no effusion, 
a full range of motion, patella crepitus, and a stable knee.  X-
rays of the right knee showed status-post ACL reconstruction with 
joint space narrowing and significant osteophytes in the medial 
joint.  X-rays of the left knee showed early osteoarthritis 
changes and early joint space narrowing.  The assessment included 
chronic bilateral knee pain, right knee significant 
osteoarthritis changes, and left knee early osteoarthritis 
changes.  The Veteran was advised to start injections in the 
knees.

In July 2005, the Veteran complained of intermittent knee pain, 
swelling, and sliding in the knees, and occasional night time 
knee pain.  It was noted that he was status-post bilateral knee 
injections.  He reported that these injections had helped 
significantly for 3 months then started to wear off gradually.  
He walked 2 miles every other day.  Physical examination of the 
knees showed no effusion, a full range of motion, stable knees, 
pain and grinding, and a normal gait.  X-rays taken in September 
2004 were reviewed.  The assessment was bilateral knee pain and 
tricompartmental osteoarthritis changes, right greater than left.  
The Veteran was advised to start another course of injections 
again.

In December 2005, the Veteran's complaints included degenerative 
joint disease of the knees.  He reported that he had fallen off 
of a bike 3 months earlier with continued right knee swelling 
which had resolved.  He also reported that, following this right 
knee injury, he had discontinued exercise.  Objective examination 
of the right knee showed no swelling or heat and a full range of 
motion with crepitus.  The assessment included degenerative joint 
disease of the knees.

VA x-rays of the knees taken in September 2006 showed moderate 
tricompartmental degenerative joint disease without acute bony 
abnormality in the left knee and severe tricompartmental 
degenerative joint disease without acute bony abnormality and a 
small effusion in the right knee.  There also was evidence of ACL 
reconstruction in the right knee with orthopedic screw in the 
distal femur and a proximal tibial staple evident.

On VA outpatient treatment in September 2006, the Veteran 
complained of bilateral knee pain with significant swelling and 
an inability to do much activity for the previous week.  Physical 
examination of the bilateral knees showed no effusion, warmth, or 
erythema, a full active range of motion, no instability, grossly 
intact sensation to light touch, intact motor strength, and only 
slight tenderness to palpation.  

In October 2006, the Veteran's complaints included chronic knee 
pain.  It was noted that he had not tolerated the injections in 
his knees.  His knees had swelled and he had needed crutches.  It 
also was noted that he was too young for knee replacements.  He 
was walking 1 mile per day for exercise.  The assessment included 
chronic knee pain/degenerative joint disease.

VA x-rays of the knees taken in May 2008 showed no significant 
changes since September 2006.

On VA outpatient treatment in June 2008, the Veteran complained 
of worsening bilateral knee symptoms, including constant severe 
pain, frequent catching, occasional giving way, and daily 
swelling in both knees, right greater than left.  It was noted 
that the Veteran had failed conservative treatment in the past, 
including injections.  Objective examination showed right knee 
crepitus, hypertrophy, and genu varus deformity.  X-rays taken in 
May 2008 were reviewed.  The VA examiner stated that these x-rays 
showed severe right tricompartmental degenerative joint disease 
which had progressed since January 2006 and moderate left 
tricompartmental degenerative joint disease.  The assessment was 
bilateral tricompartment osteoarthritis.  The VA examiner stated 
that she would consider a right total knee replacement but would 
discuss this with other physicians.  In an addendum completed by 
an orthopedic physician's assistant, it was noted that the 
Veteran was well-known to VA with severe bilateral knee 
osteoarthritis.

The Veteran testified at his February 2010 Board hearing that he 
had injured his knees during parachute jumps completed during 
basic training.  He also testified that he had been told to live 
with the knee pain which he had experienced during basic training 
and this carried over in to his active service following basic 
training when he did not seek medical attention for the knee 
injuries he incurred.  The Veteran testified further that, when 
he joined the Denver Police Department several months after his 
service separation, he had not reported any in-service knee 
injuries because he was afraid that these injuries would have 
disqualified him from becoming a police officer.  He also 
testified further that he had been involved in multiple motor 
vehicle accidents while a Denver police officer in the mid-1970's 
and these accidents had worsened his in-service knee problems.

The Board recognizes that the Veteran continues to complain of 
bilateral knee problems which he attributes to active service.  
The Veteran himself has admitted, however, that, although he 
injured his knees on numerous occasions during active service, he 
never sought medical treatment for any of these alleged injuries.  
The Veteran's service treatment records confirm the absence of 
complaints or treatment for bilateral knee arthritis during 
active service.  The Veteran's knees also were normal clinically 
at his enlistment and separation physical examinations.  The 
Veteran testified in February 2010 that he first sought treatment 
from VA for his alleged bilateral knee arthritis in 2003, 
approximately 3 decades after his service separation and 
following several years as a Denver police officer when he was 
involved in multiple motor vehicle accidents which, in his 
opinion, had worsened his knee problems.  The Board observes 
that, although the Veteran has been treated since 2003 or 2004 by 
VA for bilateral knee complaints, he reported no relevant in-
service or post-service medical history to any of the VA treating 
physicians who have treated him for bilateral knee arthritis 
since 2004.  Instead, the Veteran first reported his alleged in-
service medical history and his post-service involvement in 
multiple motor vehicle accidents as a Denver police officer when 
he testified before the Board in February 2010.  More 
importantly, none of the Veteran's post-service VA treating 
physicians have related his current bilateral knee arthritis to 
active service or any incident of service.  The Veteran also has 
not identified or submitted any competent evidence, to include a 
medical nexus, which attributes his current bilateral knee 
arthritis to active service.  Thus, the Board finds that service 
connection for bilateral knee arthritis is not warranted on a 
direct service connection basis.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for right hip 
arthritis.  The Veteran has testified - and his service treatment 
records confirm - that he did not seek treatment for multiple in-
service right hip injuries, allegedly incurred as a result of 
parachute jumps during basic training.  The Veteran's DD Form 214 
shows that he was awarded the Parachutist Badge during service so 
his testimony concerning in-service parachute jumps appears 
credible.  The Veteran has not identified or submitted any 
competent evidence, to include a medical nexus, which shows that 
he was diagnosed as having right hip arthritis during active 
service or within the first post-service year (i.e., by June 
1972) such that service connection for right hip arthritis is 
warranted on a presumptive service connection basis as a chronic 
disease.  See 38 C.F.R. §§ 3.307, 3.309.  The medical evidence of 
record also does not show that right hip arthritis was diagnosed 
during service or within the first post-service year.  
Accordingly, the Board finds that service connection for right 
hip arthritis is not warranted on a presumptive service 
connection basis.

The Veteran also is not entitled to service connection for right 
hip arthritis on a direct service connection basis.  Again, the 
Veteran's service treatment records show no complaints or 
treatment for right hip arthritis during active service.  His 
right hip also was normal clinically at his enlistment and 
separation physical examinations.  Following service separation 
in June 1971, the Veteran first was treated for right hip 
arthritis in September 2004 when VA x-rays were taken and showed 
mild narrowing of the right hip joint space with minimal 
irregularity of the acetabular articular surface and no fracture 
or dislocation.  The VA radiologist also stated that a smoothly 
corticated right pelvic soft tissue calcification might represent 
calcified lymph node or injection granuloma and otherwise was of 
uncertain etiology.

On VA outpatient treatment in October 2004, the Veteran's 
complaints included intermittent right hip pain on the lateral 
and anterior aspects which "comes and goes."  The Veteran 
reported a history of sciatica.  Physical examination of the hips 
showed a full range of motion and no pain.  X-rays of the right 
hip showed early osteoarthritis changes.  The assessment included 
right hip early osteoarthritis changes.  The plan was to treat 
this problem conservatively with NSAIDs and exercises.

The Veteran testified in February 2010 that he had injured his 
right hip during multiple parachute jumps during basic training 
but had been advised not to seek medical attention for these 
alleged injuries.  He also stated that, in his post-service job 
as a Denver police officer, he had injured his right hip while 
attempting to arrest persons who resisted arrest.  As noted 
above, the Veteran again testified that he had not reported any 
in-service right hip injuries for fear that these injuries would 
disqualify him from becoming a police officer.  He also reported 
again that he had been involved in multiple motor vehicle 
accidents as a Denver police officer in the mid-1970's after 
active service.  He also testified that his current right hip 
symptoms were the same symptoms which he had experienced during 
active service although they also were more intense than what he 
had experienced in service.

The Board recognizes the Veteran's continuing complaints of right 
hip pain which he attributes to in-service injuries sustained as 
a result of multiple parachute jumps during active service.  The 
Board also recognizes that the Veteran was awarded the 
Parachutist Badge during service.  The Veteran himself has 
admitted, however, that, although he injured his right hip on 
numerous occasions during active service, he never sought medical 
treatment for any of these alleged injuries.  The Veteran's 
service treatment records confirm the absence of complaints or 
treatment for right hip arthritis during active service.  The 
Veteran's right hip also was normal clinically at his enlistment 
and separation physical examinations.  The post-service medical 
evidence also indicates that, although the Veteran was treated 
for right hip arthritis in late 2004, more than 3 decades after 
his service separation in 1971, none of the VA examiners who 
treated him for right hip arthritis related it to active service.  
See Maxson, 230 F.3d at 1333.  The Board observes that, although 
the Veteran was treated for multiple orthopedic complaints after 
2004, he did not complain of any right hip arthritis on 
subsequent VA outpatient treatment visits.  The Veteran also has 
not identified or submitted any competent evidence, to include a 
medical nexus, which relates his current right hip arthritis to 
active service.  Accordingly, the Board finds that service 
connection for right hip arthritis is not warranted on a direct 
service connection basis.

The Board further finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for left hip 
arthritis, bilateral shoulder arthritis, and for residuals of 
injuries to the bilateral legs.  The Veteran has contended that 
he incurred each of these disabilities during active service but 
did not seek medical treatment for them during service.  This 
contention is supported by a review of the Veteran's service 
treatment records which are completely silent for any complaints 
of or treatment for left hip, bilateral shoulder, or residuals of 
bilateral leg injuries during service.  He also has contended 
that he frequently dislocated his right shoulder during boxing 
training while in basic training during active service.  This 
assertion is not supported by a review of the Veteran's service 
treatment records which show no complaints of or treatment for 
right shoulder dislocations during service.  There also is no 
indication that the Veteran was treated for arthritis in the left 
hip or the bilateral shoulders during service or within the first 
post-service year such that service connection for either of 
these disabilities is warranted on a presumptive basis as a 
chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The post-
service medical evidence also indicates that, although the 
Veteran has been treated for multiple orthopedic complaints since 
service, he has not complained of or been treated for any left 
hip, bilateral shoulder or residuals of injuries to the bilateral 
legs at any time since active service.  The evidence shows 
instead that the Veteran does not experience any current left hip 
or bilateral shoulder disability or any disability due to the 
claimed residuals of injuries to the bilateral legs which could 
be attributed to active service.  A service connection claim must 
be accompanied by evidence which establishes that the claimant 
currently has a disability.  See Rabideau, 2 Vet. App. at 144, 
and Brammer, 3 Vet. App. at 225.  Service connection is not 
warranted in the absence of proof of current disability.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, which shows that he experiences any 
current left hip or bilateral shoulder disability or any 
disability due to residuals of injuries to the bilateral legs 
which could be attributed to active service.  Absent evidence of 
current disability which could be attributed to active service, 
the Board finds that service connection for left hip arthritis, 
bilateral shoulder arthritis, and for residuals of injuries to 
the bilateral legs is not warranted.

Finally, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
lumbosacral spine arthritis.  The Veteran has contended that he 
injured his low back repeatedly during active service as a result 
of multiple parachute jumps.  As noted elsewhere, the Veteran 
also has contended that he did not seek medical treatment for 
these alleged in-service injuries.  This contention regarding the 
lack of in-service medical treatment is supported by a review of 
the Veteran's service treatment records which show no complaints 
of or treatment for any low back problems, including at the 
Veteran's enlistment and separation physical examinations when 
his low was examined and found to be normal clinically.  There 
also is no indication in the medical evidence of record that the 
Veteran was diagnosed as having lumbosacral spine arthritis 
during service or within the first post-service year such that 
service connection is warranted on a presumptive service 
connection basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 
3.309.  The Veteran also has not identified or submitted any 
competent evidence, to include a medical nexus, which 
demonstrates that he was diagnosed or treated for lumbosacral 
spine arthritis during active service or within the first post-
service year.  Thus, the Board finds that service connection for 
lumbosacral spine arthritis is not warranted on a presumptive 
service connection basis.

The Veteran also is not entitled to service connection for 
lumbosacral spine arthritis on a direct service connection basis.  
Again, the Veteran's service treatment records show no complaints 
of or treatment for lumbosacral spine arthritis during active 
service.  The post-service medical evidence shows that, although 
the Veteran has been treated for lumbosacral spine arthritis 
since his service separation, it is not related to active 
service.  It appears that, following service separation in June 
1971, the Veteran first was treated for lumbosacral spine 
arthritis when his lumbosacral spine was examined on VA magnetic 
resonance imaging (MRI) scan taken in November 2007, more than 
36 years later.  See Maxson, 230 F.3d at 1333.  In November 2007, 
the VA radiologist noted that there were prominent changes of 
degenerative disc disease at L5/S1 without focal 
herniation/central canal stenosis.  

On VA outpatient treatment in January 2008, the Veteran's 
complaints included low back pain.  The Veteran reported injuring 
his back in Vietnam and experiencing low back pain for many 
years.  He described his low back pain as constant, mild to 
moderate in intensity, radiating to the bilateral lower 
extremities, and associated with numbness in the bilateral 
thighs.  He reported that his low back pain was worse in the 
mornings.  He was unable to walk or sit for a long period of 
time.  His low back pain was aggravated with physical activity.  
He also reported using a cane some times, especially due to his 
knee problems.  The Veteran reported that, after service 
separation, he had worked in the Denver police department.  
Physical examination showed tenderness to palpation in the 
cervical, thoracic, and lumbar paraspinal regions bilaterally.  
The Veteran's November 2007 MRI was reviewed.  The assessment was 
lumbar spondylosis and myofascial pain syndrome.  The Veteran was 
prescribed morphine for pain control.  Following subsequent VA 
outpatient treatment in February 2008, it was noted that the 
Veteran's current medication regimen was effective for his pain.

In March 2008, the Veteran complained of increased back pain.  He 
reported that his low back pain began after a fall as a 
paratrooper on active service in 1969.  He also reported that, 
after service, he had been a police officer and injured his back 
several times chasing people.  He reported further that he had 
been involved in multiple car accidents and undergoing traction 
for his low back multiple times in the 1970's.  He used a cane to 
walk better on occasion.  With flexion, the Veteran reported that 
he experienced shooting pain down his right lower extremity.  He 
could no longer run.  He also slept on his sides and experienced 
the greatest low back pain in the mornings.  Objective 
examination showed he had mild sway back posture with decreased 
lumbar lordosis and increased kyphosis.  Range of motion testing 
of the lumbosacral spine showed 75 percent of flexion with mild 
right lumbar raise, 50 percent of extension, 80 percent of right 
side-bending, 60 percent of left side-bending with pain, and 
70 percent of rotation bilaterally.  Sacroiliac joint alignment 
showed his left lower extremity was longer than his right lower 
extremity, the left hip was hiked up, the right sacrum was locked 
into extension with flex, and decreased sacral flexion on pelvis.  
Lumbar alignment showed right lateral shift, decreased lumbar 
lordosis, mild scoliotic curve to the right, L3-5 hypermobile and 
tender, T10-L1 hypomobile, and right posterior superior iliac 
spine (PSIS) tenderness.  There also was bilateral mild hamstring 
tightness and bilateral moderate piriformis tightness.  The 
Veteran was issued 2 1/4 inch heel lifts.  The assessment was 
signs/symptoms of right herniated nucleus pulposus (HNP) with 
radiating symptoms in to the lower extremities, diffuse areas of 
muscular tightness/soreness, a lateral shift, decreased sacral 
motion, mild scoliosis, and some hip muscular tightness.  
Following subsequent VA outpatient treatment in May 2008, it was 
noted that the Veteran's morphine prescription was controlling 
his back pain "pretty well."

The Board acknowledges the Veteran's continuing complaints of low 
back pain which he attributes to his lumbosacral spine arthritis.  
As discussed above, however, it appears that the Veteran's low 
back pain which first manifested several decades after his 
service separation is under good control with morphine prescribed 
by his VA treating physicians.  None of these physicians have 
related the Veteran's current lumbosacral spine arthritis to 
active service.  The Board observes that, when the Veteran had an 
MRI scan of his lumbosacral spine in November 2007, he did not 
report and the VA examiner did not document any relevant in-
service medical history of injuries to the lumbosacral spine.  
Although the Veteran subsequently reported a medical history of 
in-service lumbosacral spine injuries and continuing post-service 
back pain when examined in 2008, none of the VA examiners who saw 
him for his complaints of lumbosacral spine arthritis related 
them to active service or any incident of service.  The Veteran 
also has not identified or submitted any competent evidence, to 
include a medical nexus, which relates his current lumbosacral 
spine arthritis to active service.  Accordingly, the Board finds 
that service connection for lumbosacral spine arthritis is not 
warranted on a direct service connection basis.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of non-ischemic heart disease, a respiratory 
disability, arthritis of the knees, hips, shoulders, and 
lumbosacral spine, and residuals of injuries to the bilateral 
legs have been continuous since service.  He asserts that he 
continued to experience symptoms relating to each of these 
disabilities after he was discharged from the service.  In this 
case, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of any of these 
disabilities after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  
 
The Board finds that the Veteran's more recently-reported history 
of continued symptoms of each of his claimed disabilities since 
active service is inconsistent with the other lay and medical 
evidence of record.  Indeed, while he now asserts that his 
disorders began in service, in the more contemporaneous medical 
history he gave at the service separation examination, he denied 
any history or complaints of symptoms of non-ischemic heart 
disease, a respiratory disability, arthritis in the knees, hips, 
shoulder, and lumbosacral spine, and residuals of injuries to the 
bilateral legs.  Specifically, the service separation examination 
report reflects that the Veteran was examined and his 
cardiovascular and musculoskeletal systems and his spine all were 
found to be clinically normal.  The Veteran himself reported at 
his separation physical examination that his condition had not 
changed since his enlistment physical examination and he was in 
good condition.  His in-service history of symptoms at the time 
of service separation is more contemporaneous to service so it is 
of more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to any of the claimed disabilities for several 
decades following active service.  The Board emphasizes the 
multi-year gap between discharge from active duty service (1971) 
and initial reported symptoms related to arthritis in the knees 
in approximately 2004 (a 33-year gap).  See Maxson, 230 F.3d 
at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  And, as noted above, despite 
the Veteran's assertions to the contrary, there is no competent 
evidence, to include a medical nexus, showing that the Veteran 
complained of or was treated for left hip, bilateral shoulder, or 
residuals of injuries to the bilateral legs at any time during or 
after active service.

The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service, including 
arthritis in the knees, right hip, and lumbosacral spine.  
Significantly, during that treatment, and as noted above, when he 
specifically complained of other problems, he never reported 
complaints related to the left hip, bilateral shoulder, or 
residuals of injuries to the bilateral legs.  Rucker, 10 Vet. 
App. at 67 (holding that lay statements found in medical records 
when medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

When the Veteran sought to establish medical care with VA after 
service in 2004, he did not report the onset of bilateral knee 
symptomatology during or soon after service or even indicate that 
the symptoms were of longstanding duration.  The Veteran did not 
report any relevant in-service history concerning either his 
claimed respiratory disability, to include pneumonia, or his non-
ischemic heart disease when he was hospitalized twice in May 2007 
for treatment of community-acquired pneumonia.  He also did not 
report his post-service medical history of being involved in 
multiple motor vehicle accidents as a Denver police officer in 
the mid-1970's until several years after he had begun treatment 
by VA orthopedic physicians in 2004 for complaints of arthritis 
in the knees.  Such histories reported by the Veteran for 
treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Id.  

The Veteran also did not claim that symptoms of any of his 
claimed disabilities began in (or soon after) service until he 
filed his current VA disability compensation claims.  Such 
statements made for VA disability compensation purposes are of 
lesser probative value than his previous more contemporaneous in-
service histories and his previous statements made for treatment 
purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding 
that, although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  These inconsistencies in the record 
weigh against the Veteran's credibility as to the assertion of 
continuity of symptomatology since service.  See Madden, 125 F.3d 
at 1481 (finding Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, his previous statements made for treatment 
purposes, and his own previous histories of onset of symptoms 
given after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.

TDIU

The Veteran finally contends that he is entitled to a TDIU 
because he is precluded from securing or maintaining 
substantially gainful employment as a result of service-connected 
disabilities.

The Board observes that the threshold requirement for a TDIU is 
that service connection is in effect for a disability.  Service 
connection is not in effect for any disability.  Thus, the 
Veteran's TDIU claim is precluded as a matter of law.  Because 
the law is dispositive in this case, this claim must be denied on 
the basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.


ORDER

Entitlement to service connection for non-ischemic heart disease, 
including as secondary to herbicide exposure, is denied.

Entitlement to service connection for a respiratory disability, 
to include pneumonia, is denied.

Entitlement to service connection for bilateral knee arthritis is 
denied.

Entitlement to service connection for right hip arthritis is 
denied.

Entitlement to service connection for left hip arthritis is 
denied.

Entitlement to service connection for bilateral shoulder 
arthritis is denied.

Entitlement to service connection for lumbosacral spine arthritis 
is denied.

Entitlement to service connection for residuals of injuries to 
the bilateral legs is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


